Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 5/8/20.  As directed by the amendment, claims 1-17 have been cancelled and claims 18-37 have been added.  As such, claims 18-37 are pending in the instant application.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 1, 26, 29, and 35-37 are objected to because of the following informalities:  
Regarding claim 1, the language “the upper frame” (line 9) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the upper frame portion--.

Regarding claims 26 and 35, the language “the inside of the upper frame portion” (line 2) is objected to as ‘the inside’ has not been positively set forth; however, one of ordinary skill would understand and find it clear that such an upper frame portion would have an inside; Examiner suggests amending to read –an inside of the upper frame portion--.  
Regarding claim 29, the language “the upper frame” (line 9) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the upper frame portion--.
Regarding claim 29, the language “the lower frame” (line 9-10 and 11) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the lower frame portion--.
Applicant is advised that should claims 27-28 be found allowable, claims 36-37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the language “the frame portions” (line 13, 15, 17, and 19; four instances total) is unclear as it is not known if this language is referring to each or all of the upper, lower, left side and right side frame portions or a particular subset thereof.  Examiner suggests amending to read –each of the frame portions—or –the upper, lower, left side, and right side frame portions—for example.
Regarding claim 29, the language “the frame portions” (line 13, 14, 14-15, 17, and 19; five instances total) is unclear as it is not known if this language is referring to each or all of the upper, lower, left side and right side frame portions or a particular subset thereof.  Examiner suggests amending to read –each of the frame portions—or –the upper, lower, left side, and right side frame portions—for example.
Claims 19-28 and 30-37 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19, 25, 27, 29, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (2011/0247626) in view of Walker et al. (2016/0199676) and Kim (2008/0223370).
Regarding claim 18, Chuang shows a respiratory protection system (see Fig. 2-5 and abstract for example) which includes a facial frame including an upper portion configured to contact and extend over the dorsum nasi and left and right cheeks of a subject (see Fig. 5, facial frame 1 which includes upper portion which contacts and extends over dorsum nasi and left and right cheeks of a subject as shown); a lower frame portion spaced apart from the upper frame portion and configured to contact and extend underneath the chin of a subject and along a right and left portion of the chin of the subject (see Fig. 5, facial frame 1 having a lower portion spaced form the upper portion and which contacts and extends under the chin and along right and left sides of the chin); opposed and spaced left side and right side frame portions extending from a left side of the upper frame to the left side of the lower frame and from a right side of the upper frame portion to the right side of the lower frame portion, respectively (see Fig. 5, facial frame 1 having left and right side portions as claimed, the left side portion shown in Fig. 5, in view of Figs. 2-5 one would recognize the facial frame having a similar right side portion, see annotated Fig. 3 below), wherein the upper, lower, left side and right side frame portions form a space 


    PNG
    media_image1.png
    770
    747
    media_image1.png
    Greyscale



Regarding claim 19, the modified Chuang system’s filter media is removably secured to the upper, lower, left side and right side frame portions (see Chuang para. 0018).

Regarding claim 27 and 36, the modified Chuang system’s facial frame is a single piece including the upper, lower, left side and right side frame portions (see Chuang annotated Fig. 3 above and Fig. 2 for example).
Regarding claim 29, Chuang shows a respiratory protection system (see Fig. 2-5 and abstract for example) which includes a facial frame including an upper portion configured to contact and extend over the dorsum nasi and left and right cheeks of a subject (see Fig. 5, facial frame 1 which includes upper portion which contacts and extends over dorsum nasi and left and right cheeks of a subject as shown); a lower frame portion spaced apart from the upper frame portion and configured to contact and extend underneath the chin of a subject and along a right and left portion of the chin of the subject (see Fig. 5, facial frame 1 having a lower portion spaced form the upper portion and which contacts and extends under the chin and along right and left sides of the chin); opposed and spaced left side and right side frame portions extending from a left side of the upper frame to the left side of the lower frame and from a right side of the upper frame portion to the right side of the lower frame portion, respectively (see Fig. 5, facial frame 1 having left and right side portions as claimed, the left side portion shown in Fig. 5, in view of Figs. 2-5 one would recognize the facial frame having a similar right side portion, see annotated Fig. 3 above), wherein the upper, lower, left side and right side frame portions form a space within the frame portions for receiving a filter media (see Fig. 2, the frame portions forming a space 11 which receives filter media 2, see para. 0014-0015); a pocket within the space formed by the frame portions and secured to the frame portions configured to receive a removable filter media (see Fig. 2-5 and para. 0014-0016 and 0018, pocket defined by the space between elements 12 and 11 which house the removable filter media 2); and side straps which extend from the side portions away from the space 
Regarding claim 34, the modified Chuang system’s upper or lower frame portion, or both include an elastomeric material (see Chuang para. 0014, frame 1 being made of material “such as rubber or the like”).

Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Walker, and Kim as applied to claims 18 and 29 above, and further in view of Cheng (2005/0103344).

Regarding claim 30, the modified Chuang system is silent as to the left and right side straps each including an ear hole configured to permit an ear of the subject to pass through the ear hole; however, Cheng teaches a similar device which includes left and right side straps each including an ear hole configured to permit an ear of the subject to pass through.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system’s straps to include ear holes/configured as taught by Cheng, as this would have been obvious substitution of one know strap configuration for another and would provide predictable results.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Walker, Kim, and Cheng as applied to claim 20 above, and further in view of Westberg et al. (3,521,630).
Regarding claim 22, the modified Chuang system is silent as to the side straps explicitly being made of elastic or stretchable material; however, Westberg teaches a similar device which includes a strap made of elastic or stretchable material (see Westberg col. 3 ln. 75).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system’s straps to be made of an elastic or stretchable material, as taught by Westberg, as this is a well-known type of material for such an element and would have been obvious to try and would produce predictable results.

Claims 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Walker, and Kim as applied to claims 18 and 29 above, and further in view of Westberg.
Regarding claim 21, the modified Chuang system is silent as to the side straps explicitly being made of elastic or stretchable material; however, Westberg teaches a similar device which includes a strap made of elastic or stretchable material (see Westberg col. 3 ln. 75).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system’s straps to be made of an elastic or stretchable material, as taught by Westberg, as this is a well-known type of material for such an element and would have been obvious to try and would produce predictable results.
Regarding claim 31, the modified Chuang system is silent as to the side straps explicitly being made of elastic or stretchable material; however, Westberg teaches a similar device which includes a strap made of elastic or stretchable material (see Westberg col. 3 ln. 75).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system’s straps to be made of an elastic or stretchable material, as taught by Westberg, as this is a well-known type of material for such an element and would have been obvious to try and would produce predictable results.

Claims 23-24 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Walker, and Kim as applied to claims 18 and 29 above, and further in view of Edwards (2009/0145444).
Regarding claim 23, the modified Chuang system is silent as to further including a flexible member bridging left and right sides of the lower frame portion extending underneath the chin; however, Edwards teaches a similar device which includes such a flexible member (see Edwards Fig. 2, 
Regarding claim 24, the modified Chuang system’s flexible member includes an elastomeric material (see Edwards para. 0038, “resilient nose chin piece 52” which is an elastomeric material as it is resilient and can resume its original shape when a deforming force is removed, see also para. 0036-0037).
Regarding claim 32, the modified Chuang system is silent as to further including a flexible member bridging left and right sides of the lower frame portion extending underneath the chin; however, Edwards teaches a similar device which includes such a flexible member (see Edwards Fig. 2, flexible member 52, para. 0038).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system to include a flexible member, as taught by Edwards, in order to better maintain a seal when a user talks or moves their jaw.
Regarding claim 33, the modified Chuang system’s flexible member includes an elastomeric material (see Edwards para. 0038, “resilient nose chin piece 52” which is an elastomeric material as it is resilient and can resume its original shape when a deforming force is removed, see also para. 0036-0037).

Claims 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Walker, and Kim as applied to claims 18 and 29 above, and further in view of Kalatoor (2008/0023006).

Regarding claim 35, the modified Chuang system is silent as to further including a seal attached to the inside of the upper frame portion; however, Kalatoor teaches a similar device which includes a seal attached to an inside of the upper portion of the device (see Kalatoor Fig. 4, seal 10/12, see para. 0051 and 0052).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system to include a nose foam seal, as taught by Kalatoor, in order to provide a better seal between the mask and the subject.

Claims 28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Walker, and Kim as applied to claim 18 above, and further in view of Torbenson (2012/0247474).
Regarding claims 28 and 37, the modified Chuang system is silent as to the filter media being a material selected from the claimed group of mechanical filters; however, Torbenson teaches a similar device which includes filter media from the claimed group (see Torbenson para. 0030).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system’s filter media to be an N99 type, as taught by Torbenson, in order to provide high filtration efficiency (see Torbenson para. 0030).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Witman et al. (3,861,381), Spencer (314,485), Hill (2,578,007), and Littleton (3,216,415) are all directed towards respiratory protection devices including a frame holding a filter media and Shibata et al. (2012/0180800) discloses a respiratory protection device including ear loop type straps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785